Mr. President, I join the previous speakers in extending to you, on 
behalf of my Government, our congratulations on your election as 
President of the thirty seventh session of the General Assembly. My 
congratulations also go to your predecessor for the exemplary manner 
in which he conducted the proceedings of the last session. This 
session of the General Assembly is convening at a time when the very 
foundations of international peace, stability and prosperity are 
being assailed by global disharmony and serious economic crisis. 
Hardly a day goes by without our attention being drawn to a new and 
terrible flashpoint where reason and negotiation yield to rash and 
precipitous conflicts under arms. Border wars rage, and nations parry 
and thrust over the negotiating table with all too little concern for 
the consequences of their inability to compromise. On a different 
plane, where the stakes are much higher and the destructive 
capabilities terrifyingly lethal the super Powers have yet again 
failed to secure any meaningful agreement on nuclear arms limitation. 
The impunity with which nations flout the Charter, too, gives rise to 
our fears that true and lasting peace Is an impossible dream. As a 
small country, far removed from these areas of conflict, Papua New 
Guinea has no illusions about its position in the scheme of things. 
However, we feel obligated to draw the Assembly's attention to the 
perspective we hold of the deterioration of relations between 
countries. Our concern also extends to the growing disparity between 
the industrial and non industrial countries. We are therefore 
compelled to express our concern at the indifference shown by 
industrial countries in procrastinating in the implementation of 
successive economic summits dealing with the world economic order.
423
Papua New Guinea believes that removing the threat of armed conflict 
and establishing procedures designed to assist the economic 
improvement of poor nations are the two issues requiring the urgent 
attention of the General Assembly. These are not new issues in the 
General Assembly's agenda. They have in fact been debated many times 
both here and in other international to rums. Regrettably, on each 
occasion, no satisfactory solution has been reached. My Government 
believes that the time is now overdue for all of us to make some real 
progress on these crucial issues. Instituting reforms to correct 
these anomalies will require a degree of strength and unity of 
purpose which has so far eluded the Assembly. My Government therefore 
hopes that at this session the Assembly will distinguish itself by 
finding common ground where these and other issues of global concern 
can be resolved. I now wish to address myself to those specific 
issues that my Government considers appropriate for debate in this 
forum. My Government continues to consider colonialism an anachronism 
of our times. We fully share the view that dependent and Non Self 
Governing Territories must be given the opportunity to exercise their 
inalienable right to self determination and independence as 
stipulated in General Assembly resolution 1514 (XV) of 1960. Papua 
New Guinea, like other independent Pacific island countries, is 
particularly concerned with the remaining dependent Territories of 
the Pacific region. Since Papua New Guinea became independent seven 
years ago, we have been obliged to support independence for our 
Pacific island neighbors. Our resolve in this respect today is 
undiminished. We shall continue to ensure that the colonial era in 
the Pacific region comes to an end. We note with satisfaction the 
recent developments within New Caledonia resulting in greater 
participation of the Melanesian people in the Council of Government. 
We commend the French Government on the reforms which are aimed at 
achieving greater political, economic and social benefits for the 
indigenous Melanesian population. We trust that this is an integral 
part of an evolutionary process which will eventually lead New 
Caledonia to plan its own destiny towards independence. Hence, 
pleased as we are at the progress made so far, we cannot be fully 
content until we see the emergence of an independent New Caledonia. 
These views were echoed at the South Pacific Forum meeting in August. 
We urged the French Government to work closely with the Kanak people 
of New Caledonia in formulating a political programme for a peaceful 
transition to independence. We also hope that other French 
Territories in the Pacific are given equal opportunities to determine 
their own future.

I also wish to state that Papua New Guinea cannot be indifferent if 
the Micronesian people of the Trust Territory of the Pacific Islands 
are denied their right to decide their own future. We acknowledge the 
efforts that are being made by the United States Government to place 
before the people of Micronesia a range of options which will include 
a plebiscite to enable them to determine their own future. To deny 
them these options would be contrary to the principles of the Charter 
of the United Nations and the spirit of the Trusteeship. Who is 
better able to decide whether the Micronesian people are ready for 
self determination than the Micronesians themselves? Over the past 
few years we have witnessed the resurgence of a particularly 
deplorable world wide phenomenon. I speak here of the tendency of 
countries in recent times totally to disregard the principles of 
sovereignty and independence of other States by pursuing blatant acts 
of aggression and interference. It is indeed disheartening to note 
that those same States, which have representatives at the Assembly, 
freely abuse the principles of the Charter. The use of superior 
economic and military strength to invade small countries for the 
purpose of securing spheres of influence is a matter of the utmost 
concern to my Government.
A prime example was Viet Nam's invasion of Kampuchea in late 1978, 
and its installation of a puppet regime. The Kampuchean people have 
suffered intolerably; thousands have been killed and others have fled 
to neighboring and far away countries to seek sanctuary. Together 
with other concerned countries, Papua New Guinea supported 
initiatives to bring about a peaceful solution to the problem of 
Kampuchea. We actively participated in the International Conference 
on Kampuchea held here last year. 13. Last year Papua New Guinea, 
along with the Association of South East Asian Nations and many 
States Members of the United Nations, adopted a declaration which 
advocated a negotiated settlement of the problem of Kampuchea. Viet 
Nam's continued rejection of these calls has necessitated the recent 
formation of a Coalition Government of Democratic Kampuchea. We 
consider this development a positive move and therefore pledge our 
support, together with the member States of ASEAN, in welcoming the 
formation of the Coalition Government of Democratic Kampuchea. The 
Afghanistan issue is somewhat analogous to the Kampuchea issue. Papua 
New Guinea has opposed and will continue to oppose the foreign 
occupation of Afghanistan. We note with regret that the Soviet Union 
has not responded to Genera! Assembly resolution 36/34, calling for 
the immediate, unconditional and total withdrawal of foreign troops 
from Afghanistan. We believe that the situation in Afghanistan cannot 
be normalized as long as foreign troops are present in that country.

While taking note of the second special session of the General 
Assembly devoted to disarmament this year, we are dismayed that there 
has been no real effort to reduce the manufacturing and stockpiling 
of trade in both conventional and nuclear weapons. My Government, 
nevertheless, commends the efforts of the Committee on Disarmament to 
curb the arms race. While we have not succeeded in effecting a 
comprehensive reduction in arms, the fact that both bilateral and 
multilateral disarmament measures exist in the form of treaties and 
conventions provides some hope for optimism. There is, however, a 
great danger in the belief that armaments are causes of war. Arms do 
not decide to go to war; it is human decisions that put them to war. 
Arms control alone cannot remove the possibility of war, but arms 
control backed by political will can prevent war and contribute to 
peace and security. Another alarming aspect of the arms race is the 
expansion in nuclear weaponry. For a number of years now one of the 
major tasks of the United Nations has been to promote the peaceful 
use of nuclear energy while attempting to deter its military 
application. In spite of those efforts, however, nations still find 
reason to develop nuclear weapons. Like our neighbors in the South 
Pacific, we are increasingly alarmed at the continued testing of 
nuclear weapons in the region by outside Powers. At this year's 
meeting of the South Pacific Forum, the Pacific island leaders again 
strongly condemned France for its nuclear activities in our region 
and called for an immediate halt to them. Furthermore, the Forum 
called on those States with nuclear capability not to store or dump 
nuclear wastes in the Pacific. We object to the long  term effects of 
nuclear experimentation, which could adversely affect the lives and 
the welfare of our people. It is against this background that Papua 
New Guinea is totally opposed to nuclear testing and to the dumping 
of nuclear wastes in the region. For many sessions now the Assembly 
has adopted resolutions condemning South Africa and seeking to 
eliminate its abhorrent policy of Papua New Guinea finds it difficult 
to understand why some members of this body continue to condone the 
actions of a regime which has persistently spumed United Nations 
resolutions and yet continue to support South Africa indirectly 
through trade and other relations. I make particular reference here 
to those countries which saw fit to veto a Security Council draft 
resolution in April 1981 requesting Members of the United Nations to 
impose comprehensive and mandatory sanctions against South Africa. 
Their actions in this respect are indicative of the indifference of 
some Members of this world body who profess to be guardians of the 
rights and dignity of mankind. It is this kind of hypocrisy that 
provides reason for the Pretoria Government to continue pursuing its 
repugnant racist policies. The attitude so far displayed by these 
countries evokes no optimism concerning the total abolition. My 
delegation looks forward to the time when all Members of the 
Organization can sincerely and effectively impose trade and economic 
sanctions against South Africa. When that time comes, and my 
Government hopes it will come soon, it will be a triumphant 
vindication of the human values which have been totally repudiated by 
the South African Government.

It would be remiss of me to bypass Namibia at this juncture. Papua 
New Guinea has supported and will continue to support United Nations 
efforts to accord Namibia the right to free itself from its 
subservient role to South Africa. We shall continue to press for an 
early and peaceful settlement to this long standing question, as 
provided for in Security Council resolutions 435 (1978) and 439 
(1978). We find consolation in the efforts of the contact group of 
Western States. However, we strongly urge all concerned speedily to 
facilitate a durable solution for Namibia's independence. The Middle 
East issue will continue to be of grave concern if the recent and 
unfortunate events in Lebanon are not properly resolved. These events 
have surely undermined the efforts of the parties concerned to find a 
lasting solution to the problems of the sovereign State of Lebanon. 
We are particularly concerned that Israel's action has led to the 
massacre and undue suffering of hundreds of innocent Lebanese 
civilians and Palestinian refugees in west Beirut. We abhor such 
action, irrespective of whoever is responsible. Although we 
acknowledge Israel's right to exist and thus to defend its political 
and territorial integrity, Papua New Guinea also firmly believes that 
this longstanding crisis can never be resolved without acknowledging 
the Palestinians' right to have their own State. Papua New Guinea 
recognizes that right and will support any initiatives that are aimed 
at convening a conference on Palestine as a means to finding a 
lasting settlement to the Middle East situation. After many years of 
protracted negotiations, my Government was happy to welcome the 
adoption of the United Nations Convention on the Law of the Sea in 
April this year. We, however, remain disappointed that certain 
countries sought to alter some fundamental provisions of the 
Convention. I feel obliged to remind those countries that the 
provisions in question are there for the benefit of mankind. My 
Government is especially concerned that the United States has decided 
not to become a party to the Convention when it is opened for 
signature. Papua New Guinea's concern stems from the fact that key 
provisions within the Convention relating to sea bed mining may not 
be effectively implemented, white some industrial countries 
possessing sea bed mining technology fail to support the Convention. 
Papua New Guinea trusts and urges other industrial States to support 
the Convention as the principal treaty governing the exploitation of 
resources of the world's oceans. The single most important issue 
facing the world community today is the current global economic 
recession, especially the adverse impact it has had on the economic 
and social well being of all nations. Against the background of the 
current world economic crisis, Papua New Guinea joins other nations 
in recognizing that co operation at the international level is 
urgently requested in order to arrest and improve the deteriorating 
economic situation. We are aware that the world economy has suffered 
over the past decade from problems arising from inflation, high 
interest rates, exchange rate instability, deteriorating terms of 
trade in commodities, rising unemployment, slow growth and 
protectionism. Because of the general downturn in economic growth, 
industrial countries have had to apply so called safeguard measures 
in order to cope with their own domestic pressures. Thus we have seen 
substantial falls in the industrial countries' demands for non 
industrial country products, the proliferation of tariff and non 
tariff barriers and a general drift towards protectionism. In 
addition there has been, a substantial reduction m the flow of 
official aid and development finance to developing countries. Trade 
barriers in various forms have effectively curtailed markets for non 
industrial country exports Most of the restrictions have been 
concentrated on manufactured products, although agricultural products 
have been subjected to similar restrictions as well. As most of the 
barriers to trade exist outside international rules, efforts to limit 
their restrictive and trade distorting effects have never been 
successful. We in the Pacific have suffered because of a serious drop 
in the demand for those agricultural commodities upon which we are so 
dependent, such as copra, cocoa, palm oil, fish and timber. Our. 
small Pacific economies often rely for survival on the income from 
just one or two of these primary products Marginal changes in the 
volume and price of agricultural imports from industrial countries 
result in plummeting prices for non industrial countries like ours. 
At this point I must pay a tribute to the efforts of the European 
Economic Community to compensate its associated African, Caribbean 
and Pacific countries for drops m export earnings. Papua New Guinea 
has recently benefited from this STABEX scheme, Stabilization System 
for Export Earnings, and is due to receive additional loan and grant 
finance. This assistance is certainly appreciated, but let us all not 
forget that relatively small loans can only be partial compensation 
for the much larger drops in export earnings we have been forced to 
bear. STABEX though welcome, is merely a palliative. We must all 
still strive for a new international economic order in which the 
small producers are not forced to bear a disproportionate share of 
the sacrifices all have to make during times of economic recession. 
Papua New Guinea, like many other countries, is experiencing dramatic 
falls in foreign exchange earnings. Consequently, like other 
countries, it has been forced with very serious balance of payments 
difficulties and problems of debt servicing. Both industrial and non 
industrial countries have a responsibility to help revitalize and 
rearrange the current economic order. Economic recovery depends upon 
a number of factors, such as the elimination of trade barriers and 
the elimination of other barriers that restrict trade growth. In 
this" regard, we urge GATT at the next ministerial meeting and UNCTAD 
at the sixth session to establish effective proposals for economic 
recovery. There is one other area of concern to my Government. This 
is in regard to the way in which quotas are distributed under current 
international commodity agreements. During the recent meetings of the 
International Coffee Organization in London, for example, it was 
quite evident that the major coffee producing nations used their 
economic power to increase. their quotas, to the detriment of smaller 
producers like my own country. Papua New Guinea would like to see a 
fairer, a more equitable distribution of quotas so that justice not 
only is done but is seen to be done. There are many problems that 
beset our world today. Although I have only touched on some of them, 
a!! of them need to be solved, and solve them we must. To do this, 
however, we need one another's shoulders to carry the burden jointly. 
But to do this effectively we need the political will to do it, a 
factor which is required if most of our collective endeavors are to 
succeed now and in the future. My delegation Relieves that it is 
pointless discussing what can be done unless we first establish that 
there is a collective will to do it. Only then can we hope to create 
a world order in which States can strive to live together in peace, 
stability and prosperity.
